Servers, C. J.
The defendant pleaded not guilty, and a jury was impaneled to try such issue. Thereupon, by agreement between the district attorney and the defendant, the jury returned the following verdict: “We, the jury, find the defendant guilty of larceny from the person of another, as charged in the indictment,” and on such verdict judgment was pronounced. It is said an issue of fact arises on a plea of not guilty, and that such issue must be tried by a jury. Code, secs. 4349, 4350. It is further said that a trial is a judicial examination of the issues, whether of law or fact, and, therefore, it is contended that the verdict was not rendered in accordance with the law, and is void. We are not prepared to concur in this proposition. To all intents and purposes the defendant *146admitted his guilt in open court and in the presence of the jury. This presumption must be indulged in the absence of any showing to the contrary. Besides this, it does not appear that no evidence was introduced. In effect the defendant, with a plea of not guilty on file, admitted his guilt; and, as this was done in open court, the jury were fully warranted in acting upon such admission and finding the verdict. Under the admission made, it was the only verdict the jury could have found, and the fact that the form was agreed upon between the state and defendant is immaterial.
Affirmed.